After our opinion was filed in the above-entitled case defendant requested and received permission to file a motion for reargument.
The main ground set out in this motion is a reiteration of defendant's original contention that on December 31, 1945 neither Tilo Roofing Company, Inc. nor the plaintiff, the latter of which corporations, according to her, was a transferee of the note with notice, had any authority to fill in that date on the note because Tilo had not then completed its work under the contract, since she deemed such work defective in certain particulars. This ground needs no discussion as it was fully considered and rejected in our opinion.
Defendant further urges that the following statements in the opinion, namely, that "Tilo completed the work on December 31, 1945" and that "when Tilo finished the work", would appear to be harmful to her were she to bring an action against Tilo on the contract. Her apprehension in this respect is unfounded as the opinion does not preclude her from litigating her rights, if any she has, under the contract with Tilo. The statements to which she directs our attention do not mean that this court has made any finding that the contract was fully performed, but merely that, as shown in the record before us, Tilo had taken the position that on December 31, 1945 it had completed the work required under its contract with the defendant and was thus authorized on that date to fill in the note.
Motion denied.